 BAILEY DISTRIBUTORSDonaldBrowne d/b/a Bailey DistributorsandTimothy Nevins. Case 2-CA-1802221 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 3 January 1983 Administrative Law JudgeRobert T. Snyder issued the attached decision. TheRespondent filed exceptions and a supporting brief.On 9 April 1984 the Board issued an order remand-ing the proceeding to the administrative law judgefor consideration and preparation of a supplementaldecision in light of its decision inOlin Corp.,268NLRB 573 (1984). On 25 June 1984 AdministrativeLaw Judge Robert T. Snyder issued the attachedsupplemental decision. The Respondent filed excep-tions and a supplemental supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decisions and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by applying theterms and conditions of a collective-bargainingagreement only to employees who were unionmembers, by discriminating in terms and conditionsof employment of employee Timothy Nevins be-cause he was not a union member, and by con-structively discharging employee Nevins for engag-ing in protected concerted activity.In so doing, the judge declined to defer underthe doctrine ofOlin Corp.'to the decision of an ar-bitratorwhich found that the Respondent's con-duct was not unlawful.The Respondent has excepted to both the findingof a violation and the refusal to defer to the arbi-trator's award. For the reasons set forth below, wefind that deferral to the arbitrator's award is appro-priate and we dismiss the complaint.The Respondent is engaged in the nonretail saleand distribution of beverages. Since at least 1974,theRespondent and Soft Drink Workers Union,Local 812, 'LB.T. (the Union) have been signatoriesto successive collective-bargaining agreements, themost recent of which was effective from 1 June1978 through 31 May 1981.As set forth in more detail in the judge's deci-sion,Timothy Nevins testified as follows: In No-1268 NLRB 573 (1984).103vember 1977 he began working for the Respondentas a helper on a delivery truck.2 This entailed re-porting on a daily basis to the Respondent's ware-house and then accompanying a driver, on thetruck, to various customer locations where hewould assist the driver in unloading the Respond-ent's beverage products. Nevins continued in thisrole until 5 January 19813 but on occasion duringthe period of November 1979 through 5 January1981 filled in as a relief driver when regular driversdid not report to work or took their vacations.When employed as a helper, he was paid in cashby the driver but when employed as a relief driver,he was paid by check directly from the Respond-ent.During the last months of his employment, hecomplained to the Respondent that he was not aunion member and was not receiving pay and bene-fits per the union contract. Then, on Friday, 2 Jan-uary, the driver Nevins was working for, Walsh,failed to meet him as prearranged. Nevins calledRespondent Donald Browne and was told to cometo the Respondent's facility and take the truck outfor, the day. Nevins complied with this request.The following Monday, 5 January, Nevins metWalsh at the Respondent's warehouse and theywent to talk with Respondent Browne. Nevins andWalsh found Browne in his office speaking withthe union business agent. At that point BrownetoldWalsh he was fired and told Nevins to godownstairs.Browne came down later and toldNevins that he could follow Browne around in hisown vehicle if he wanted and Browne would payhim $40-50 per day. Browne refused to let Nevinsride on the truck so Nevins refused to work.Respondent Browne testified that Nevins neverworked for him as a helper and that he never, au-thorized any of his drivers to hire Nevins. Browneadmitted, however, that Nevins worked for him asa relief driver in 1979, 1980, and 1981 and thatwhen so employed Nevins was paid pursuant to theunion contract.Concerning the incident of 2 January, Brownetestified that when Nevins called, Browne was noteven aware Nevins was working with one of thedrivers. Browne did not dispute that on that day hetoldNevins he could come in and take the truckout if he wanted.Concerning the events of 5 January, Browne tes-tified that because of slow sales and his dislike of2The collective-bargammg agreement between the Respondent andtheUnion specifies three classifications of employees. route salesmen,route drivers and utility drivers, and helpersAlthough some benefitsapply to all employees, the contract specifies different wage scales foreach classificationThe contract further specifies that any route salesmanor driver leavin g the plant with 150 cases of beverages or more musthave a helperaAll dates hereafter are 1981 unless otherwise indicated.278 NLRB No. 17 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalsh's work, he decided to go out on the routehimself. Browne claims he offered Nevins a job asa union helper but Nevins declined as he wanted tobe a driver.On 3 February, Nevins wrote to the Union in-forming it that he had been dismissed from his jobwith the Respondent. He further requested theUnion to grieve his dismissal, seek his reinstatementas a relief driver and helper, and seek backpay forthe 3-year period he alleged he worked as a helperwithout receiving union scale wages. By letter of13 February, the Union requested the industry arbi-trator to arrange an arbitration hearing on the issueofNevins' dismissal.On 27 April Nevins andWalsh filed the instant charge alleging the Re-spondent unlawfully discriminated against them.4By letter of 5 May the Union informed Nevins andWalsh that the arbitration of their grievances wasscheduled for 21May. By letter of 14 May,Thomas McDonough Jr., an attorney retained byNevins and Walsh, informed the Union that theywould not be participating in or attending any arbi-tration scheduled by the Union.On 14 May Nevins and Walsh filed a suit againstthe Respondent in U.S. district court, alleging theywere not paid in accordance with the collective-bargaining agreement and were both discharged inviolation of this agreement.5 This suit sought, interalia, reinstatement for Nevins back to his positionof relief driver and helper and backpay for the timehe worked as a helper. On 21 May representativesof the Respondent and the Union appeared beforethe arbitrator.When the arbitrator was presentedwith copies of the 14 May letter from McDon-ough, the proceeding was adjourned.Subsequently, in the civil action, the Union fileda motion to dismiss contending Nevins and Walshhad failed to exhaust the procedures under the col-lective-bargaining agreement. On 20 July a hearingwas held in Federal district court on the Union'smotion. At this time both the Respondent and theUnion indicated they were willing to proceed toarbitration.McDonough, on behalf of Nevins andWalsh, indicated his reluctance to proceed to arbi-tration as, he was not convinced all the issues in thecase would be pursued with the arbitrator. Specifi-cally,McDonough was concerned with Nevins'claim that the Respondent failed to apply the con-tract to Nevins when he worked as a helper. On4 Separate charges simultaneously filed by Nevins and Walsh allegingthe Union unlawfully refused to process their grievances were subse-quently withdrawn.5U.S District Court for the Southern District of New York, 81 CivilAction No. 2941. A suit was also simultaneously filed against the Unionalleging thatthe Union failed to provide Nevins and Walsh with a copyof the collective-bargainingagreementand made no effort to discontinuethe breaches of the collective-bargaining agreementthe record, the Union's attorney assured McDon-ough and the court that all issues would be raised.The Union's attorney further offered to allowMcDonough to conduct the arbitration and raiseany issues he so desired. McDonough declined andstated he preferred that the union attorney conductthe arbitration. The suit was then dismissed.Nevins' arbitration was held on 8 December.6Presentwere the Respondent's attorney, theUnion's attorneyMcDonough, and Nevins.' Awritten decision issued 5 February 1982. In this de-cision, the arbitrator framed the issue as "an al-leged dismissal of Nevins, and other alleged viola-tionsby the Employer." The arbitrator para-phrased the Union's arguments as twofold: "(1)Nevins, an itinerant driver and helper was improp-erly discharged in November 1980; and (2) the em-ployer owed Nevins for periods of employment asa helper."The arbitrator's decision then proceeded toevaluate the "credible" evidence and found as fol-lows: Nevins was a fill-in driver for the Respond-ent in 1977, 1978, and 1979. In 1980 the Respond-ent hoped to expand and use Nevins as an addition-al driver but the expansion did not work due to in-sufficient sales.Nevins continued to work as a va-cation relief driver until November 1980 when hewas terminated because the regular drivers re-turned to work.Based on these findings, the arbitrator concludedthatNevins was primarily a- vacation relief driver.Relying particularly on Nevins', testimony that cashpayments were made to him by the drivers and notby Browne, the . arbitrator concluded Nevins didnot work for the Respondent as a helper and thushad no basis for seeking reinstatement and backpay.In his initial decision, the judge reviewed thefacts of the case at length. In so doing, the judgealso examined the arbitration proceeding, review-ing how it was conducted and what evidence waspresented. The judge recognized that, as set forthabove, the arbitrator found that Nevins neverworked for the Respondent as a helper. The judgethen proceeded to credit the testimony given byNevins in the instant hearing and drew his ownconclusion that Nevins did work for the Respond-ent as a helper. The judge, after stating "the awardbears the `indications' that the issues crucial to thestatutory questions were determined," proceeded torefuse to defer the arbitration award on thegrounds that "the unfair labor practice issue relat-6Walsh's arbitration commenced in September but was continued until8DecemberItconcludedon that dateand then the arbitration onNevins' claim was held7The arbitrator's decision also indicatesTed Hutchinson for the Unionand employee Ronald Walshwere present. BAILEY DISTRIBUTORS1105ing to Nevins' discriminatory denial of employmenton January5" was neither considered nor passedupon.The Respondent excepted to this decision, con-tending,inter alia,that the arbitration award war-ranted deferral.While the Respondent's exceptionswere pending before us,we issued our decision inOlinCorp.We thus remandedthe instant case tothe judge for consideration in light of this decision.The judge issued a supplemental decision in whichhe again refused to defer to the arbitrator's award.The Respondent again excepted,contending,inter alia,we should defer to the arbitrator's awardas theOlinstandards have been met. We agreewith theRespondent's position and thus conclude,contraryto the judge, that theOlinformulation ofthe standard governing deferral to arbitrationawards was plainly met by the instant arbitrationdecision.As we have set forthin a recent decision:It is well settledthat theBoard will defer toan arbitration award when the proceedingsappear to have been fair and regular,all par-tieshad agreed to be bound,the decision ofthe arbitrator is not clearly repugnant to thepurposes and policiesof the Act,SpielbergMfg.Co.,112NLRB1080, 1082(1955), andthe arbitrator considered the unfair labor prac-tice issuewhich theBoard is called on todecide.RaytheonCo,140 NLRB883, 884-885(1963).The Boardwill find thatthe arbitratorhas adequately considered the unfair laborpractice if (1) the contractual issue is factuallyparallel to the unfair labor practice issue, and(2) the arbitrator was presented generally withthe factsrelevant to resolving the unfair laborpractice.OlinCorp.,268 NLRBNo. 86, slipop. at 5(Jan. 19,1984).BadgerMeter, Inc.,272 NLRB824 at 826(1984).Further,asset forthinOlin Corp.,"the party seek-ing to have the Board ignore the determination ofan arbitratorhas the burden of affirmatively dem-onstrating the defects in the arbitral process oraward." 268 NLRB at 574.In his supplemental decision,the judge conclud-ed that the instant arbitration award should not bedeferred to because: (1) thecontractual issue pre-sented to the arbitrator was not factually parallel tothe instantunfair labor practice issue and (2) nei-ther thefacts nor the issue concerning the allegedconstructive dischargeof Nevinsas a helper on 5Januarywas presentedto thearbitrator.In evaluating the judge'sfirstbasis for refusingto deferto the arbitrator's decision,we must exam-ine the respective'issues.The contractual issue waswhether Nevins was employed as a helper and thuswas entitled to the wages and benefits establishedin the collective-bargaining agreement.The statuto-ry question is whether Nevins was employed as ahelper and,,if so,whether the Respondent unlaw-fully refused to apply the terms of the collective-bargaining agreement to him prior to 5 Januaryand discharged him from his position on 5 Januarybecause he requested contractual wages and bene-fits.The contractual and statutory issues thus bothturn on whether Nevins was ever employed by theRespondent as a helper.Accordingly, we find thatthese issues are factually parallel.Next,we must determine whether the GeneralCounsel has demonstrated that the arbitrator wasnot generally presented with the facts relevant tothe statutory issue.Contrary to the judge's appar-ent interpretation, and as we have stated in thepast,the Board's review at this stage is not akin toa trial de novo.Badger Meter,Inc.,272 NLRB 824(1984).Rather the operative phrase governing ourreview is"generally presented."A review ofthe record in'the instant case re-veals that the arbitrator was presented with ampletestimonial evidence about Nevins'employment re-lationshipwith the Respondent.This evidence in-cluded testimony before the arbitrator from bothRespondentBrowne and Nevins. Specifically,Nevins,stated at the instant hearing that at the arbi-tration hearing he testified about (1) working fordrivers as a helper and being paid in cash for sodoing;(2) his conversation with Browne regardingthe termination of the truck in October 1980; and(3) the events of both 2 and 5 January. According-ly,we find that the General ' Counsel has failed todemonstrate that the arbitrator was notgenerallypresentedwith the facts relevant to the statutoryissue.Additionally, one other aspect of the judge'sanalysis requires comment.In'his supplemental de-cision, the judge reaffirmed the conclusion reachedin his original decision that throughout the arbitra-tion process there was a conflict of interest be-tween'the Union and Nevins such that the proceed-ingswere not fair and regular and thus deferralwas not appropriate.SpielbergMfg Co.,112 NLRB1080(1955). The judge based this fording primarilyon two factors: (1) animosity between the_Union'sattorney and Nevins'attorney and(2) his conclu-sion that the Union did not effectively presentNevins' case to the arbitrator.Regarding the first factor,the evidence indicatesthat prior to the arbitration, the two attorneys en-gaged in an unfriendly exchange of words; theUnion's attorney Fox requested Nevins' attorney 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDonough not to speak to him at the arbitration;and at the arbitration Fox initially would not letMcDonough take notes. What the evidence also in-dicates,however, is that during the hearing onNevins' civil action, Fox offered to let McDon-ough conduct the arbitration but McDonough de-clined. Shortly after the commencement of the ar-bitration proceedings,McDonough wrote to Foxcomplimenting him on how well he was handlingthe arbitration.8 Further,McDonough was presentduring the entire arbitration and did not object tothe evidence being presented or make any attemptto present additional evidence.Weighing all thisevidence, especially the fact that Nevins was repre-sentedby independent counsel throughout theentire arbitration process, we cannot conclude thatwhatever animosity existed between McDonoughand Fox rendered the proceedings not fair and reg-ular.Regarding the judge's conclusion that the Uniondid not effectively present Nevins' case to the arbi-trator, as set forth above, we will not grant a trialde novo. We will not examine the arbitration pro-ceedings from the perspective of whether the casecould have been presented before the arbitratormore effectively, more persuasively, or in a morelogicalmanner.We will not refuse to defer to anarbitrationaward because an argument can bemade, with the benefit of hindsight, that a more ef-fective presentation might have changed the arbi-trator's decision.In the instant case, the evidence clearly showsthatNevins,McDonough, and Fox had an ade-quate opportunity to present evidence to the arbi-trator; Fox, the individual who conducted the arbi-tration for the Union, was an experienced prac-tioner; and McDonough, an attorney privately re-tained by Nevins,witnessed the entire arbitrationwithout objection to either the manner in whichthe evidence was presented or the evidence itself.In light of all this, we do not agree with thejudge's conclusion that the arbitration was not fairand regular because the Union did not effectivelypresent Nevins'case to the arbitrator.9For all the foregoingreasons,we conclude thatthe arbitration has met theSpielbergandRaytheonstandards for deferral.We shall therefore defer tothe arbitration award and dismiss the complaint.ORDERThe complaint is dismissed.MEMBER DENNIS,dissenting.Iwould not defer to the arbitration award in thiscase, but would decide the case on the merits. Oneof theSpielbergcriteria for deferral is that "theproceedings appear, to have been fair and regu-lar."'The conflicts of interest in this case raisedoubts- about the fairness of the arbitration pro-ceedings, doubts that are not dispelled by the evi-dence about how the arbitration was handled. Iagree with the judge that the arbitration proceed-ings "lacked the fairness which would justify theBoard's confidence in the legitimacy of the award."Grievant Nevins' interest in the underlying issuewas at odds with the Union's interest. Nevinswanted to be given the contractual wages and ben-efits for helpers. The Union, however, had a prac-tice of waiving the contractual requirement that anemployer must have helpers on trucks deliveringover 150 cases a day. The Respondent's relation-ship with the Union included an arrangement thatdrivers could deliver more than 150 cases withouta helper and without sacrificing the drivers' bonusfor delivering extra cases. All the Respondent'sdriverswere members of the Union; Nevins wasnot.To this extent the Union's interest in the un-derlying issue was in accord with the Respondent'sand in conflict with Nevins'.The conflict between the Union's and Nevins' in-terestswas underscored by a lawsuit for damagesfiled by Nevins and another grievant,Walsh,against both the Respondent and the Union.2 Theconflict was also expressed by the antagonism be-tween the Union's attorney, Fox, and Nevins' at-torney,McDonough. Before the Nevins and Walsharbitrations,Fox and McDonough exchangedstrongwords over the telephone. Fox wroteMcDonoughstatingMcDonough could observeaAs set forth above, arbitrationproceedings were held forboth Walshand NevinsThis letterwas written after the arbitrationon Walsh's griev-ance had commencedbut beforethe arbitrationof Nevins'grievance Inrelevant part this letter stated.[I]t became apparent to me withinfiveminutes of the commence-ment of the arbitration that you werehandling thematter in an ex-tremely competent and professional mannerI can in no wayfault yourhandling of thematter and,to the contrary,Ifeel I amgetting a lesson from a more experienced and abler practitioner ofour professionContraryto our dissenting colleague, theGeneral Counsel has notdemonstrated that "actual and potential conflicts of interest" rendered thearbitration proceedingsnot fair andregular If, as our colleague apparent-ly concedes,there is nobasis forquestioning the Union'shandling ofNevins' grievance,we failto see howthese theoreticalconflicts of inter-est affected the fairness of the arbitration Further, we cannot agree withour colleague's contentionthat "therewas a potentialfor conflict be-tween the arbitrator's general interest and his duty to decide Nevins'grievance."As the arbitrator acted impartially,there has been no show-ing that a potential conflict had an effect on the arbitration proceedingsFinally,we are unwilling to permit the integrity of the arbitration pro-ceedingsto be attacked successfully based on the arbitrator's having per-manent statusIndeed, the converse could be argued An arbitrator withpermanent status may be best suited to decide issues fairly without fearthat he would not be chosen for future arbitrationsiSpielbergMfg.Co, 112 NLRB 1080, 1082 (1955) See alsoOlin Corp,268 NLRB 573 (1984)2The suitwas dismissedbecause Nevins and Walsh had not exhaustedthe grievance procedure BAILEYDISTRIBUTORSthe arbitrations, but he did not want McDonoughto talk to him. At Walsh's arbitration, which washeld first, Fox told McDonough that he would notcontinue with the arbitration if McDonough con-tinued to take notes. Fox thought the notes werefor a lawsuit against the Union. Although the hos-tility betweencounsel was somewhat mitigated byMcDonough's letter commending Fox's handlingofWalsh'sarbitration,the evidence nonethelessshowsthatFox was subject to a conflict betweenprotecting theUnion'sinterestand advancingNevins'interest.Walsh'sandNevins'arbitrationswere heldbefore the contractually designated permanent arbi-trator.Because the arbitrator was named in thecontract,his general interest would be to serve thecontracting parties who named him. Here, wheretheUnion's interest in the underlying issue inNevins' arbitration coincided with the Respond-ent's interest,therewas the potential for conflictbetween the arbitrator'sgeneral interest and hisduty impartially to decide Nevins' grievance. Al-though theevidence does not show that the arbi-trator acted other than impartially, the potentialconflict further casts doubt on the arbitral proceed-ings.The actual and potential conflicts of interest inthis case,some of which broke into litigation andheated exchanges,persuade me that we should notdefer to the arbitral award.In these circumstancesit is not necessary to find, as did the judge, that theUnion did not in fact effectively present Nevins'case to the arbitrator.The conflicts of interestthemselves raise sufficient doubt about the fairnessof the proceedings.I am firmly committed to the strong policy fa-voring deferral to arbitration that we adopted, inOlinCorp.,supra, and its companion case,UnitedTechnologies Corp.,268 NLRB 557 (1984). I simplybelieve that because of conflicts of interest in theinstant case, the integrity of our deferral policy isbest preserved bynotdeferring.James Wasserman,Esq.,for the General Counsel.Allan 'M. Stern (Nathan Stern, P. C.),of Mineola, NewYork,for the Respondent.Thomas McDonough, Esq.,of New York, New York, forthe Charging Party.DECISIONSTATEMENT OF THE CASEROBERTT. SNYDER, Administrative Law Judge. Thiscase washeard by me at New York, New York,on June21 and July 7, 1982. The chargein this proceeding wasfilled by Timothy Nevins on April 27, 1981,and thecomplaintwas issuedby theRegionalDirector forRegion 2 on June11, 1981. By answerfiled June 22,1071981, Respondent denied the material and conclusionaryallegationsof the complaint,and by supplementaryanswer filed March 15, 1982,Respondent asserted as anaffirmative defense and as independent grounds for dis-missal of the complaint that Timothy Nevins fully par-ticipated in an arbitration held pursuant to a contract be-tween Soft Drink Workers Union,Local 812,I.B.T. (theUnion or Local 812) and Respondent in which an arbi-trator issued an award dated February 5, 1982,resolvingall issues. The Respondent attached a copy of the award.In substance,the complaint alleges that Respondent, inviolation of Section 8(a)(1), (2), and (3) of the Act, hasmaintained a practice of not applying to Nevins, a bar-gaining unit employee,the terms and conditions of em-ployment embodied in the collective-bargaining agree-ment it has entered into with the Union,thereby causingNevins to receive lesser pay, health,medical, and otherbenefits than all other unit employees receive, becauseNevins was not a union member.The complaint furtheralleges, in violation of Section 8(a)(1) and (3), that aboutJanuary 5,1981,Respondent constructively dischargedNevins by conditioning Nevin's employment on his relin-quishment of the right to these wages and other benefitsenjoyed by all union members under the terms of theagreement.Counsel for Respondent and the General Counsel pre-sented summation at the conclusion of the hearing, andeach filed,posthearing briefs. Based on the entire recordin this proceeding, including my observation of the de-meanor of the witnesses and after considering the argu-ments of counsel made at the hearing and in the briefsfilled, I make the followingFINDINGS OF FACT1. JURISDICTIONRespondent,a soleproprietorship,isengaged in thenonretail sale and distributions of soda beverages at itsprincipal officeand place of business located in theBronx,New York.In the course and conduct of its busi-ness operations,Respondent, annually sells and ships fromitsfacilityproducts,goods, and materials valued inexcess of$50,000 directlyto Finast Supermarkets,Inc., aretail supermarketwhich hasgross annual sales in excessof $500,000 and whichpurchases and hasshipped to itproducts,goods, ,andmaterialsvaluedinexcessof$50,000 directly from enterprises located outside theStateof New York. At all timesmaterial,Respondenthas been a memberof the New York Pepsi-Cola Distrib-utors Association,Inc. (theAssociation) an organizationcomposedof employersengaged in the distribution andsale of soda beveragesand whichrepresents its employ-er-members,including,Respondent, in negotiating andadministering collective-bargaining agreementswith theUnion. Annually, the employer-membersof the Associa-tion,in the course and conduct of their business oper-ations,collectively sell and ship from theirfacilities lo-cated in NewYork products,goods, and materialsvalued inexcess of$50,000 directlyto Finast Supermar-kets,Inc.,whose gross annual sales and direct purchasesfrom enterprises located outside the Stateof New York 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDexceed $500,000 and $50,000, respectively, as describedabove. I find that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe union is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. Respondent's Collective-Bargaining Relationshipand Business SetupSince at least1974,Respondent has been a signatory ofthe agreements entered into on behalf of itself and allother members by the Association with the Union, the1974 agreement had an effective term from June 1, 1974,toMay 31, 1978. Effective June 1, 1978, a memorandumagreement was executed, and ratified by all Associationmembers,including Respondent,increasing wages, com-mission rates,and health coverage and extending theterm of the earlier agreement with these modifications toand including May 31, 1981.The agreement,as extended and modified,contains thefollowing provisions, among others: exclusive recogni-tion clause describing the unit as including all produc-tion,maintenance,delivery employees,salesmen,and dis-tributors;a union-security clause requiring union mem-bership 30 days after the effective date of theagreementor date of hire, whicheveris later;a provision providingthe Union the first opportunity to provide suitable appli-cantswhen the firm needs additional employees andspecifying that any extra help shall receive prevailingunion scale;minimum wage scales for job categories of(a) route drivers and utility drivers, (b) driver's helpers,and (c) route salesmen. The agreement further providesfor commission rates per case,which increaseeffectiveon the agreement's anniversary dates, a discharge clauserequiring that the firm, if it desires to take disciplinaryaction against an employee for any reason other than dis-honesty or drunkeness during hours of employment, shallconsult the Union, if the employee is a union memberand, in the event the parties do not agree to the disci-plinewhich is to be imposed, the dispute shall be re-ferred to arbitration, and an article providing for finaland binding arbitration before a named arbitrator, HarrySilverman, Esq., of all unadjusted complaints, disputes,controversies, or grievances arising between the partieswhich are referred to him. The agreement also contains aseparate article specifying that any routesalesman anddriver leaving the plant with150 cases or more musthave a helpers and an article specifying the group insur-1The prevailing practice, although not detailed in the agreement, isthat drivers receive a bonus, in addition to the regular commission, fordelivery of more than 150 cases of soda in a day. There is no articlewhich limits or restricts the bonus becausea driverhas used a helper indelivering the casesNonetheless,there appears to be a practice amongdrivers, including those employed by Respondent,not to utilize the serv-ices of a ,helper when delivering more than 150 cases The Union has notsought to require the firms covered by the agreement to comply with thewritten article requiring helpers' employment;thus the article has notbeen honored generally in practice.ance,medical surgical benefits, major medical, prescrip-tion benefits, and Blue Cross and Blue Shield benefits thefirm agrees to keep in effect for all regular employees.Respondent has generally employed four trucks in hissalesand delivery operation, with the exception of a lim-ited period to be discussed, infra, when five were uti-lized.These trucks are leased from the Pepsi Cola Manu-facturing Corporation. Each truck is manned by a full-time routesalesman.At all times material, these driversalesmen were Fidel (Mike) Perez, Harold Laub, JosephFigueroa, and Ronald Walsh. The trucks are garagedand maintained at a warehouse located in the Bronxwhich also houses Respondent's office and the trucks andoffices of approximately 10 other distributors which sellsoda beverages on routes located in the Bronx and con-tiguous locationsin the New York City area.Early each morning the trucks are serviced and leavethe warehouse garage to make deliveries to retail super-markets and stores with which Respondent and the otherdistributors have sales agreements.B. Timothy Nevins' Alleged Employment Relationshipand TerminationNevins testified as follows. In November 1977 he metBrowne on the street and afterward in his office, atwhich time Browne told him he would be able to gethim work with one of his drivers on the truck and thathe would put Nevins on the truck driven by Joe Fi-gueroa. Nevins commenced working as a helper on Fi-gueroa's truck every day. Nevins reported daily to thewarehouse in the Bronx where he met Figueroa andwent out with him to make the deliveries at the sched-uled customer locations, bringing the soda into thestores, and replenishing and straightening out the racks.Once in a while when Nevins had something else to do,he prearranged to meet the driver and truck outside thewarehouse.Nevins received instructions from both Figueroa andBrowne. He and Figueroa saw Browne a couple of timesa week, usually on the route. Browne checked the stores,helped build the displays, and advised them how andwhere to set up displays and racks in particular stores toencourage and expedite sales of the beverages which Re-spondent distributed, primarily Pepsi Cola, but alsoSchweppes soft drinks as well. Browne also providedNevins with a Pepsi emblem shirt and jacket to wear onthe job, telling him he had to look presentable, andshould be identified with Pepsi. In December 1977, in hisoffice, Browne gave Nevins a Christmas bonus. After thewinter in 1978, when Figueroa's route got slow and heinformed Browne he did not need Nevins anymore,Browne put Nevins on the truck with Ronnie Walsh.Nevins continued asWalsh's helper until January 5,1981, but, on occasion, was reassigned by Browne towork as a helper with other drivers. He also was a reliefdriver, taking over the route of a driver who did notcome in to work on a particular day and he substitutedduring the summer for the regular drivers when theytook their vacations. Nevins estimated he averaged I4months a year working as a relief driver. Browne gaveNevins a key to unlock the garage doors at the ware- BAILEY DISTRIBUTORS109house so he could park and leave his car early in themorning before going out on the truck. Browne alsocontinued to give Nevins a Christmas bonus in 1978,1979, and 1980..During those regular periods that Nevins worked as ahelper, he was paid in cash by the driver. When Nevinsworked as a utility or relief driver, he was paid by check(with the usual deductions) directly from Browne. Fre-quently,Nevins was present at the' warehouse when thedrivers were paid by Browne. The drivers received theirregular pay by check and then Browne settled up withthem in cash their commissions for delivering the cases.The driver who Nevins helped (generally Walsh, startingin 1978) then in Browne's presence immediately paidNevins in cash from the commissions he had just re-ceived.Nevins checked with the drivers2 and learned he hadno reason to dispute the pay, salary, and commissions heperiodically received for his limited work as a reliefdriver.He confirmed he was receiving union scale forthat work. With respect to hispay forwork as a helperin the last few months of his employment, Nevins com-plained that he was not a member of the Union, was notreceiving unionscale,and was not receiving the contractbenefits, particularly medical coverage.Those complaints followed a period of some weeks inthe fall of 1980 when Browne assigned Nevins to a fifthdelivery truck to work as a regular driver. Nevins ex-plained that when Brownegavehim the fifth truck, hesaid he was going to try it out and see how it wouldwork. The sales route was made up by taking some storedelivery stops from those previously assigned to driversPerez and Walsh. Nevins testified he wasalso assigned ahelper by Browne, who for the first week was paid byBrowne and thereafter by Nevins, after the helper com-plained about his pay and Browne told him to pay thehelper out of his own pocket. After some weeks, Brownecanceled the truck before he left for a vacation and reas-signedNevins back as helper on Walsh's truck. AfterBrowne returned from vacation and Nevins inquiredabout the fifth truck, Browne told him it was not work-ing out right, that he was not makinganymoney on it.AfterBrowne's return, probably in October 1980,Nevins continued work as a helper, being paid in cash byWalsh. Nevins asked Browne a couple of times about be-coming a' union member3 and getting union scale4 andbenefits. In particular,Nevins asked Browne where hisBlue Cross, Blue Shield card was. Brown's responsewas that he was taking care of everything.On January 2, 1981, Walsh failed to meet Nevins onthe route, as had been prearranged. Nevins called in tothe office and Browne told him to wait 15 minutes,straighten out the shelves, and take the soda order at the2While obtaining information about pay and commission rates fromthe other drivers, Nevins also asked them if they had ever received acopy of the contract and was told they had not At the time, Nevins didnot approach Union Delegate Ted Hutchinson on his visits to the ware-house about he calculations of his pay as driver.2Nevins bad been a member of another local of the Teamsters but hadtaken a withdrawal card. He understood that to become a member ofLocal 812 he did not have to pay anotherinitiation fee.4Nevins still had not seen the union agreement but believed he wasreceiving less than the contractual rate when working as a helperstorewhere he was-waiting. When Walsh still did notshow after 15 minutes,Nevins called in again and thistime Browne told him to come in and take the truck outand Nevins did.On Monday, January 5, Nevins reported to the ware-house garage and met Walsh. He and Walsh went up-stairs to Browne's office where they found Browne talk-ing with Business Agent Hutchinson. Browne turned toWalsh, yelled at him that he was fired, and then toldNevins to wait downstairs. After a while, Browne camedown a ramp to the floor of the garage and told Nevinsthat if he wanted to work, he could follow Brownearound in his van as his helper. He said that was the onlyway Nevinswas going towork, and he would payNevins $40 or $50 a day off the books. Nevins respondedhewould not follow him around in his van, askedBrowne why he could not go on the truck, and asked iftherewere any complaints from any of the stores.Browne replied no, he just did not want Nevins on histruck anymore. Nevins then refused to work under thoseconditions and shortly thereafter left the facility.That day, Browne took out the truck Walsh had previ-ously driven and continued to drive it on a routethrough February 1981, when he hired a new driver toreplaceWalsh. The new driver, Carlos Martinez, was anephew of Fidel Perez, who had then referred Martinezto see Browne about a possible opening.-The foregoing recital is Nevins' version of the eventsrelating to his employment relationship and ultimate ter-mination.Browne disputed significant elements ofNevins' story, includingNevins' claim that he hadworked for Browne as a helper over a 3- to 4-yearperiod.Browne denied that Nevins ever worked for him as ahelper.He swore he did not employ Nevins in that ca-pacity, that he did not direct any of his drivers to do so,and that none of the route driver-salesmen ever askedhim for permission to employ Nevins as a helper. Fur-thermore, Browne said his records5 did not show Nevinsworked as a relief driver' in 1977. Nevins started workingfor him as a relief driver in 1978, working 10 weeks inthat year, 11 weeks in 1979, and 20 to 21'weeks in 1980,which also included approximately 2 months as driver ofthe fifth truck.Browne also claimed that he only learned that Nevinswas assistingWalsh sometime in -November 1980 whenan incidentaroseon Walsh's route involving what hewas informed was Nevins' role in apprehending andbeating a purse snatcher, whose act of theft was wit-nessed on the route. At the time he told Walsh not tocontinue Nevins as his helper because of his explosivenature.According to Browne, when Nevins called himfrom the route on January 2, he told Nevins he did noteven know he was working with Walsh, but if he wantedthe day's pay, he could come in and take, the truck out.Browne readily acknowledged employing Nevins as arelief driver at regular union scale and putting him onthe fifth truck in October 1980. When Browne discov-5None of Respondent's employment records were 'produced at thehearing 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDered the sales record did not warrant continuation of afifth driver he canceled the fifth truck.6Browne testified that he visited accounts,trying to getsales.He also did not dispute Nevins' version of theirJanuary 2 conversation in which Nevins attributed tohim the instructions that Nevins check and straighten outthe rack display of soda at the store where Nevins waswaiting forWalsh to accompany him as a helper thatday. Browne testified he ultimately told Nevins that if hewanted the day's pay, to come in and take the truck out.Nevins received union scale, which included regular payplus half a holiday pay, for his driving that day.Browne's versionof the events of January 5 are as fol-lows. He decided, due to a lack of sales and the fact thatevery time he went out on the route he did not like whathe saw in certain stores on Walsh's route,he was goingto go out to straighten things out himself.'He offeredNevins a position as a union helper because, as he ex-plained it,at his age he was not about to go out thereand try to kill himself.8 According to Browne, Nevinssaid,"No, frig it, if I can't drive, I don't help," and thenwalked away up the ramp. Ten days later, Browne en-countered Nevins on the route. Nevins said he wouldlike to come back to work. Browne told him he had notdied yet and he would still continue to serve the route.Respondent also called Perez as a witness.Perez testi-fied that Nevins never worked for him or on his truck asa helper.Perez acknowledged he saw Nevins from timeto time in the garage but asserted Nevins was workingthen as a driver-salesman.Neither was Perez aware, tohis knowledge, that Nevins ever worked as a helper forany of the other drivers.9Perez also testified to overhearing the exit conversa-tion between Browne and Nevins the morning of Janu-ary 5.Perez initially recalled that Browne told Nevins,"[I]f you can't go out withme asa helper on- a truck... if you want to work, you go withme asa helper."Nevins said,"No, I want to go home and left, up theramp.When asked if he heard Browne tell Nevins hewould only get $40 or $50 for the day, Perez initially did6Although Browne expressed criticism to Nevins at the time about hislack of abilities as a driver by generating sales and getting along with nu-nority store owners, these views did not foreclose Browne's authorizationof Nevins to take out Walsh's truck on January 2, nor had they mflu-enced Browne at any prior time to discontinue Nevins' prior assignmentsas summer relief driver for the years since 1977 or 1978. Browne also ad-nutted offering of a helper's job to Nevins on January 5, as will be re-counted infra.4Although Browne did not testify directly about his termination ofWalsh, other evidence,including that relating to the subsequent lawsuitand arbitration proceeding,both instituted on behalf of both Nevins andWalsh, support Nevins' testimony regarding Browne's dismissal of Walshas a driver on January 5,before his conversation with Nevins8On cross-examination, when pressed why he offered Nevins the job,in light of his understanding from information he had received thatNevins had an unstable and explosive nature(Browne had describedNevins as a "time bomb"), Browne responded that he had some questionsabout what he had been told about Nevins He wanted to find out if itwas true or not and then acknowledgethat, potentially,thiswas an ex-pensiveway to find out. It should be noted here that Respondent did notassert, in defense of the discharge allegation,that it had terminatedNevins for good cause,but, rather,thatNevins refused to work as ahelper, and insisted on being employed as a driver, thereby voluntarilyquitting Respondent's employ9Perez did confirm Browne's testimony that a helper could only beemployed with Browne's approval.not answer directly, but said he did not think this manwould do that to anybody-he would not do that, andthen denied it was said, to his knowledge.During cross-examination,Perezfirstnoted thatBrowne and Nevins were talking when he came downthe ramp to the floor. Then he immediately correctedthat to say that he came down a flight of stairs-consist-ing of maybe 10' steps-connected to the back door ofthe upstairs office. Later, Perez confirmed that when hecame through the office door to the head of the stairs, hesaw them talking. Then he said at that point he did nothear them because the conversation was just the begin-ning.He knew it was just beginning because he was fol-lowing Browne down the stairs where Nevins was wait-ing for Browne at the bottom on the garage floor. Stilllater,Perez corrected his testimony to assert that theconversation between Browne and Nevins did not evenstart until he got downstairs and that he heard the wholeconversation. Perez was also very unclear about what hetalked to Browne about in the office just before he fol-lowed Browne downstairs. Perez now repeated the con-versation,butembellished it.Now, Browne said,"[L]ook, it's about time-" and was then interrupted byNevins who asked "I'm working?" to which Browne re-sponded, "You're working as a helper." Nevins thensaid, "[N]o, I don't want to work as a helper. If I can'twork as a helper [probably intending to say, driver], I'mgoing home." In a third version Perez later testified henow related that Browne told Nevins, "[Y]ou go withme asa helper," to which Nevins replied, "No, fuck it, ifI can't go out as a driver, I might as well go home."Perez now admitted that any conversation held before heheard what he related was "not much." With respect toother matters to which he testified on cross-examination,Perez also proved to be highly susceptible to suggestionsmade by the General Counsel during cross-examination,aswell as testifying in a clearly erroneous fashion. Ini-tially testifying on cross-examination that there weremaybe 60 trucks stored in the garage,1° Perez nextagreed there were 60 or 70, and finally confirmed, undertheGeneral Counsel's leading question, that there were30 trucks in the Bronx barn, swearing, "That's what Ifigured. I don't know of too many, you know, not to myknowledge, like I said, you know, but I don't know. Itold you." When asked by me if he was thereby chang-ing his earlier testimony, Perez now disclaimed evercounting or knowing how many trucks were storedthere.I conclude, on the basis of Perez' evident suggestibil-ity, significant and multiple changes in his recollectionsof the conversations between Browne and Nevins onJanuary 5, his eagerness to place Browne's conduct inthe most favorable light, and the benefit his nephew re-ceived in becoming a Respondent employee on the ter-minations of Walsh and Nevins, that Perez' testimonywas not trustworthy and I do not credit Perez in his as-10 Perez denied, improbably, that the garage was a noisy place whentrucks started up and left the garage,one at a time,in the morning Healso swore that one truck left the garage every 15 or 20 minutes At thatrate, it would take between 8 and 16 hours for all the trucks to leave fortheir daily runs, an impossible result BAILEY DISTRIBUTORSsertion that he overheard the full conversation betweenBrowne and Nevins." Neither do I credit Perez thatNevins never worked with him as a helper. I do notaccept Perez' knowledge, which had to be limited atbest, that Nevins did not help Walsh oranyof the otherdrivers on occasion.A more basic conflict exists between Browne andNevins. Their testimony is diametrically opposed withrespect to Respondent's authorization or approval ofhe]]pers' employment, in particular Nevins' employment,and whether Browne conditioned Nevins' employment ashellper on January 5, 1981, on his working off the booksfor a limited, direct cash payment.In my view, the aspect of Browne's testimony which Ifind most significant in resolving this conflict is that re-lated to the offer he made Nevins on January 5. Brownesaid thiswas an offer of employmentas a "union"helper.Browne also confirmed that, as the contractspecifies,it isthe employer who must authorize the em-ployment of a helper, and it is the employer who thendealswith the Union by providing the union with theopportunity of supplying a suitable applicant.Brownenever testified that he provided notice or sought unionapproval for Nevins' employment as a helper on January5.With Browne's knowledge of the contractual require-ment,he would have been required to do so. Yet no evi-dence was offered to show that this had been done,either from Browne himself or from a union representa-tive.12In fact,Browne admitted on cross-examinationthat he did not call the Union to put Nevins on for Janu-ary 5. Thus, Nevins' employment had not been cleared. Ialso conclude that Browne'suseof the phrase"union"helper stronglysuggeststhat there was another categoryof helper known to him, those employed without noticeto the Union and without application to them of theterms and conditions of employment embodied in theunion contract,; 3 Browne's long-term relationship withtheUnion had included a tacit arrangement wherebydrivers who could do so would deliver in excess of 150casesper day without employing the services of a helperandwithout sacrificing the extra bonus paid abovenormal commission for such extra effort. Furthermore,Browne's explanation of his offer to Nevins, given thequestion he had about Nevins' performance, based on re-ports he had received, convinces me that although hei IThe limited conversation, which Perez claimed he overheard, par-ticularly the first and third versions, is not inconsistent with an exchangeof words immediately preceding them in which Browne would have in-formed Nevins the conditions and manner in which he would be em-ployed as helper, which Nevins rejected.Hutchinson was not called to testify.Browne's understanding of the importance of the union obligationsand union-security agreement, even if satisfied at the expense of the em-ployee involved and when it suited the purposes of both parties, was un-derlined in his testimony when he said he assigned Nevins to the fifthtruck and he voluntarily, and without Nevins' request, paid Nevins' initi-ation fee, his first 3 months' dues,and an assessmentYet, Nevins couldonly produce a union work card not issued to him until March 1981,aftei his employment by Respondent terminated In a February 3, 1981letterNevins referred to the Union protesting his discharge and under-payments, and noting that he had filled out a union application as early asthe summer of 1978, but was only "entered" since August 1980 but with-out paying employee contributions toward various fringe benefits andbenefit plants111may have had very limited reservations about Nevins' in-dependent handling of the route as a regular driver, hewas willing to overcome it and employ Nevins as hisown helper so long as he could do so without incurringextensive contractual obligations about salary and otherfringe benefits.In contrast to Browne's confusion and hesitancy abouthis offer to Nevins on January 5, and the absence of anyunion contact regarding his intention to employ Nevinsthat date, and the timing of his prior request to Walshnot to employ Nevins as a helper, Nevins testified in arelatively straightforwardmanner.Given his prior re-moval from the fifth truck and his evident concern aboutmedical coverage and union membership, and Browne'ssensitivity to union membership in other circumstances, Ifind eminently reasonable Nevins' testimony that whenoffered a job as helper "off the books," he forthrightlyrejected such a position. I credit Nevins that the offerwas made and rejected as he related it. I further creditNevins that Browne first offered Nevins employment"off the books" as early as 1977 and continued to employhim to aid those drivers, particularly Figueroa and laterWalsh, who sought his assistance as a helper, always re-taining ultimate authority to direct the manner of his jobperformance, exercising such authority primarily throughhis-direct supervision of the relations of his driver andhelperwith the store owners of their routes, and themanner in which the soda he distributed was stacked,displayed, and sold.14C. Events Subsequent to the Termination of Walshand Nevins1.Commencement of Federal suit againstRespondent and Union and its resolutionOn January 23, 1981, Browne' wrote Hutchinson ex-plaining that he terminated Walsh on January 2 "and re-placed him with another union driver" because ofWalsh's habitual absences without notice, culminating inhis failure to report or call in on January 2.15 On Febru-ary 3, Walsh and Nevins each wrote letters to Local 812.Walsh complained that his dismissal was unfair becausehe had been ill on January 2 and unable to contact hisEmployer.Walsh also complained that for the past 5years he had never been 'paid bonus cases for productsdelivered to two stores, that he was not the only em-ployee Browne did this to, and that he did not complainfor fear he would lose his job. Nevins complained hewas dismissed unjustly on January 5 after 3 years offaithful service and sought reinstatement to his positionas a relief driver and helper and backpay for the time hewas a helper. He explained he had filled out a union ap-plication in the summer of 1978 but had only been en-tered since August 1980and,to his knowledge, had re-14 Brown's own testimony as to his January 2 telephone instructionsto Nevins, who was then calling from one of the stores on Walsh's routeis quite revealing in this regard.rsThis letter was apparently in response to Hutchinson's complaint,either voiced on January 5 in person or at some later time. There is norecord of any similar letter to the Union explaining Nevins' separation onJanuary 5 It is probable that Nevins did not complain to the Union untilhis February letter, see infra. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDceived no money toward any benefits to which he maybe entitled.Copies of these letters were noted as for-warded to the International Teamsters headquarters, theNew York State Labor Board, and the National LaborRelations Board.16On February 13 Union President D. Levinger wroteArbitrator Silverman separate letters on behalf of Walshand Nevins, requesting arbitration hearings for each, theissues to be arbitrated being their respective dismissals bythe Company,asserting them to be improper,and theirdemands for reinstatement with full backpay.Copies ofthe respective letters were forwarded to Union AttorneySidney Fox and the grievant.No action to convene re-spective hearings were taken by the arbitrator until May5, after Nevins filed a charge against Respondent17 onApril 27,1981, which triggered the instant complaint.On May 14 Nevins and Walsh commenced suit againstthe Union and Respondent in the U.S.District Court forthe Southern District New York, 81 Civil Action No.2941. The main claims asserted against Respondent werethatWalsh,as driver,and Nevins, as driver and helper,were paid less than requiredby theapplicable collective-bargaining agreements and were each terminated on Jan-uary 5 in violation of the agreements.For Nevins, dam-ages of $80,000 were sought, including$10,000 for hiswrongful termination.The claims against the Union werethat it had refused plaintiffs'requests for copies of theagreementsand, althoughin possessionof the facts, hadmade no effort to discontinue the breaches of the agree-ments alleged against the Respondent since January 1,1975,causingNevins alone to sustain damages of$80,000.Respondent answered the complaint under the date ofJune 14,denying any breaches of the agreements. TheUnion's answer,dated June 16, denied breaches of itsduty toward the plaintiffs and asserted,inter alia, as af-firmative defenses, that the court lacked jurisdiction ofthe subject matter, and the plaintiffs failed to exhaust in-ternal union remedies and available contractual remedies.On the same date,theUnion prepared and served anotice of motion to dismiss the complaint for summaryjudgment.The Union'smotion papers included copies of the arbi-trator'sMay 5 letters to the parties and forms concerningboth grievants,scheduling arbitration hearings for Walshand Nevins on May 21,aswell as a May 14 letter fromtheir attorney,McDonough,toRespondent AttorneyAllan Stern,advising that he represented Nevins andWalsh.The letter said they would not be participating inor, attending any arbitration scheduled by Local 812.On May 21 the Respondent and union representativesappeared before the arbitrator,and he was provided witha copy of,McDonough's letter and the matter was ad-journed.At a hearing held before Federal District Court JudgeMary Johnson Lowe on July 20, 1981, in the Federalsuit,Judge, Lowe learned that Nevins and Walsh had26 It appears likely that by February,Walsh and Nevins had alreadyretained counsel, Thomas McDonough Jr, Esq.,to pursue their claimsand that he prepared these letters on their behalf17A separate charge filed simultaneously against Local 812 was subse-quently withdrawnby Nevinsbeen supplied copies of the collective-bargaining agree-ment(and copies had been attached to the Union'smotion).She advised McDonough that she was preparedto grant the Union'smotion to dismiss because the plain-tiffs had not exhausted the grievance procedure, and infact had aborted it by refusing to participate.Because ofthis the court had no jurisdiction over the action. On therecord,Union Counsel Fox affirmed the Union's readi-ness to proceed to arbitration and Respondent CounselStern stated the Employer had no objection. McDon-ough continued to express some reluctance to participate,noting possible prejudice to the pending NLRB chargeshis client had filed" and voicing skepticism that all theissues raised in the Federal suit would be pursued beforethe arbitrator.Here McDonough referred to the Union'sletters to the arbitrator which raised only Walsh's andNevins'dismissals and did not refer to the other claimseach had raised,including claims of failure to pay bonuscases to Walsh and provide contract coverage as helperto Nevins.In response to these misgivings,Judge Lowedirected Union Counsel Fox to bring up each and everycomplaint he had or thought he had in the arbitrationproceeding then pending.She noted that the arbitrator'sdetermination under his primary jurisdiction would besubject to judicial review if, as McDonough feared, hisclients did not get a fair shake from the Union and Em-ployer in the arbitration.Fox responded by stating thatan arbitration, could be set up raising all these issues andany other issues he (McDonough,on behalf of his cli-ents)could bring up.19When the colloquy then turned to reinitiating the arbi-tration proceedings,Fox offered to permit McDonoughto conduct the arbitration for his clients and frame what-ever issues he wanted to,without fee from the Union,with Fox attending solely to see that none of the condi-tions set up by the Union would be hurt in the arbitra-tion.The judge then posed for McDonough whether hewas willing to waive the Union's initial obligation to rep-resent his clients and represent them directly.McDon-ough then declined to waive the employees' rights andstated he wanted to have the Union to represent them, atleast for the purposes of the arbitration.Fox agreed andthe judge then noted, with Fox's approval, that McDon-ough could attend the arbitration as an observer.Judge Lowe thereupon stated that the action would bedismissed for reasons stated on the record.In a memo-randum order signed and dated the same date,July 20,after stating that the first issue had been rendered mootbecause plaintiffs had received a copy of the agreement,and that the court had no jurisidictionover' the actionbecause plaintiffs had not exhausted the grievance proce-dure,Judge Lowe noted that plaintiffs and defendantshad agreed to reinstate arbitration proceedings duringwhich plaintiffs may raise any and'all issues relevant totheir claimof arbitrarytreatment.By letter to the arbitrator dated July 20, Fox requestedthat a hearing be held to adjudicate a grievance of an al-18 In fact, the instant complaint m"Nevins'case had already issued onJune 11.19As will be seen, infra,not all the issues raised by McDonough in theFederal action were presented for determination by the arbitrator. BAILEYDISTRIBUTORS113leged dismissal of Nevms and any other alleged viola-tions by the Employer.Hearing on the Walsh and Nevins arbitrations was re-scheduled by the arbitrator for a date in September 1981.About a week or so prior to the arbitration,McDonoughand Fox held a telephone conversation.McDonoughsuggested that Fox engage in discovery in preparationfor the arbitration.Fox said insofar as arbitrations areconcerned there is no procedure for discovery.McDon-ough then sought to confirm that the would be presentat the scheduled hearing, and Fox indicated to McDon-ough that he could not be present.The discussion gotheated as the disagreement over McDonough's presencecontinued, with McDonough attempting to remind Foxof his statement made on the record before Judge Lowein chambers and Fox denying any such agreement. Atthispoint,McDonough called Fox a crook and Foxhung up. Fox then reviewed the minutes of the Federalaction and,by letter to McDonough dated September 3,acknowledged his commitment before Judge Lowe andwithdrew any objections he previously stated to McDon-ough that he could not attend as an observer.In the lastparagraph Fox wrote:"In view of your statement to meon the telephone,I do not want you to talk to me whenwe meet."2.The arbitration proceeding and awardAccording to Fox, he spoke to Nevins in his officesometime in September 1981 to prepare for Nevins' arbi-tration.The conversation lasted about an hour to anhour and a half. Among other things, they discussedNevins' claim concerning his termination and backpayissues.He also conferred with Nevins immediately beforeand during the arbitration .20Neither Fox nor any other participant requested thatan official transcript be made of the proceeding. It wasnot the customary practice and was not utilized here,even though,asFox acknowledged,he was aware anNLRB complaint had issued on behalf of Nevms in June,and he requested and received from Stem a-copy of thecomplaint before the arbitration commenced.Fox stated the claims he asserted on Nevins'behalf atthe arbitration were that Nevins had been paid belowrate for periods of time he worked in helping out Walsh,Nevinswas dischargedimproperly by Browne, andNevins should be taken on as a driver.In an openingstatement on behalf of Walsh, Fox sought his reinstate-ment to driver after his improper discharge,compensa-tion for commissions,reimbursement for money deductedfrom his wages,and reimbursement for money he had topay a helper with the knowledge and consent ofBrowne. Yet,Fox was unclear whether Nevins ever20Nevins was not asked specifically if he met with Fox prior to thearbitrationHe denied having the opportunity on the day of hearing ofconferring with Fox or that he spoke to Fox about the nature of his testi-mony In view of the testimony at the hearing,to be discussed,infra, Iremain skeptical that Fox had any prior or continuing discussion withNevins or that,if he did, he explored with Nevins all the facts relevant tohis claims,including the facts relevant to his claim of status as a regularRespondent helper over a 3-year period,aswell as the conditionsBrowne imposed on his agreement as a helper on January5.As will beseen, infra,Fox did not raise or press the unfair labor practice issuebefore the arbitratorcomplained to him about being paid off the books byWalsh.Fox testified the Union was not seeking Nevins'reinstatement as a helper,only as a driver.According toFox, he had become aware, from his discussion withNevins in his office prior to the hearing, of Nevinshaving taken out Walsh's truck at Browne's direction onJanuary 2 after Walsh did not appear and then having re-jected the offer of a job as a helper on January 5 whenBrowne discharged him. It was also Fox's recollectionthathe had also learned from Nevins that he toldBrowne on January 5 that he would continue to workfor Browne as a driver.As far as Nevins'past,-employ-ment as a helper helping Walsh and other drivers, Foxsaid he became aware of Nevins' arrangement with thedrivers but, in responding to a question posed aboutwhat he knew of Nevins'work as a helper,Fox ap-peared hesitant to assert an employment relationship be-tween Browne and Nevins,arising from Nevins helpingWalsh on the route off the books 21At one point in his testimony,Fox stated his assump-tion that Nevins would have,worked on January 5 as ahelper at union scale. Fox also testified that Nevins hadpreviously complained to Browne and,-again at the arbi-tration, that he should have been paid union rates priortoWalsh's discharge. Yet, Fox did not show any aware-ness of the allegation which constitutes the heart ofNevins' claim in the instant proceeding,that Browne re-fused to offer Nevinsthe union terms and conditions ashelper on January 5 and that this was the motivatingfactor for Nevins'rejection of the helper offer.The end result was that Foci did not argue to the arbi-trator that Nevins refused to work as a helper becauseBrowne would not pay him union scale.22 And, as al-ready noted, Fox did not seek Nevins'reinstatement tohis prior status as a helper with full union coverage. TheUnion, through Fox, sought reinstatement of both Walshand Nevins to a job as driver for Respondent.'On the claim for backpay for Nevins,Fox recalledthat Nevins at the arbitration asserted that Browne knewhe was a helper because he, Walsh,and Browne kneweach other.Based on Nevins'testimony regarding thework he performed for Walsh,Fox argued to the arbitra-tor that Browne knew or should have known that hewas a helper.Fox was the only participant in the arbitration whotestified at any length about the proceeding, the testimo-ny offered,and the claims and arguments made. Fox'stestimony bears no support that Nevins testified at allabout the facts relating to his employment relationshipwith Browne;his interview,his hiring,and his directions21 The Union's ambivalence regarding whether Nevins had an employ-ment relationship with Browne as a helper appears to conflict with itsclaim for backpay Another anomaly'relates to the Union's pursuit ofbackpay and reinstatement as a driver for an employee, who according toFox, was not on the Employer's seniority list in any capacity when thedischarge occurred Yet, also according to Fox,an employee who com-pletes a 30-day probationary period, either as driver or helper, is placedautomatically on the seniority list.-22Neither did Fox contend,as alleged in the complaint,that Nevinshad been denied his Sec 7 rights under the Act by being denied the con-tractual terms and conditions of employment, nor that Browne had un-lawfully discouraged him from joining Local 812 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDin his daily work in the manner of the display of thesoda at the stores;the issuance to him of an identifyinguniform shirt and jacket; the reporting to the garagemostmornings;and reassignments from Figueroa toWalsh and to other drivers from time to time. Fox didrecall somethingvaguely about Nevinsbeing supplied auniform,but failed to recall Browne's response if he had,indeed,asked Browne any questions about the matter. Itwas also apparently Fox's understanding that Nevins hadnot reported daily but had invariably met Walsh on theroute.In terms of procedure,the two arbitrations were heldconsecutively;Respondent presenting its case first andBrowne testifying in September about his actions regard-ingWalsh.He was then cross-examinedby Fox.Beforeanother driver was called as a witness by Respondent onWalsh's case,Fox sought and received an adjournmenttillDecember.Walsh'sarbitration then continued andwas completed on December 8. Nevins' arbitration washeld with Browne,another driver,and then Nevins testi-fied.During presentation of the other's case, the nonpar-ticipantwas excused from the hearing room.Neither tes-tified for the other.At the initial hearing in September,McDonough hadno discussion with Fox about the manner of presentationof the cases and did not participate in a prehearing con-ference.When McDonough was observed taking notesafter the hearing opened, Fox called a recess and advisedMcDonough that he wouldnot continuewith the arbi-tration if the note taking continued'23 stating his beliefthat the notes were in preparation for a lawsuit.McDon-ough's note taking thereupon ceased and the arbitrationcontinued. In a subsequent September 25 letter to Fox,following the September adjournment,McDonoughstated he understood Fox's objection to his note taking,although it became apparent to him within 5 minutes ofthe commencement of the arbitration that Fox was han-dling the matter in an extremely competent and profes-sional manner.McDonough added that any notes wouldhave been used against the Employer if it became neces-sary, referring to the outstanding complaint before theNLRB. McDonough concluded by lauding Fox's han-dling' of thematter.McDonough's letter to Fox predates Nevins' Decem-ber 8 arbitration by 2-1/2 months. Mention should bemade of the manner in which the Union presentedNevins' case on December 8. Fox testified that he fol-lowed his usual practice in presenting the grievant's caseof asking a general question about what his claim was,and the grievant proceeds to tell what his entire claim isand whatever point he wants to raise, he raises. At theconclusion of the grievant's presentation, he is asked ifhe has anything else to say.24 After the grievant tells thestory, if there are certain things brought out by the em-, I22 Fox,did not recall whether Union Agent Hutchinson offered tothrow McDonough out of the hearing room if he continued to takenotesNonetheless,Iconclude that Fox's rigidity was expressed in har-mony with the views of his client24Fox testified Nevins may have responded that he wanted his jobbackployer, Fox will go into that.25 Thus, Fox did not directNevins into specific areas of inquiry by asking any par-ticular questions.26Neither did Fox seek to frame anyissues as such,other than a statement of the breachesclaimed and relief sought,in his opening statement at theSeptember session.In Fox's view,the issues were framedas the parties went along by what they put in the record.In the award in the Nevins case,27 a four-page docu-ment which issued February 5, 1982, Arbitrator Silver-man characterizedNevinsas an itinerantdriver andhelper.He then stated the two union claims made onNevins' behalf.He next proceeded to summarize thecredible evidence, referring first to Nevins' work as a va-cation fill-in driver and this assignment to and then re-moval from the fifth truck, when Browne discontinuedits operations due to insufficient sales.The arbitrator next related the events of January 2, butnot those of January 5.The award next turned to Nevins' testimony that com-mencing in1975, he worked continuously for the Em-ployer as a helper when he was not driving for him oranother distributor.The award continued that Nevinsstated that when he worked as a helper, he met thedriver on the route and was paid "off the books" in cashby the driver. The arbitrator reported that Nevins neverdiscussed his pay or terms or conditions of employmentwith the Union and acknowledged he was never co-erced,restrained,or interfered with in the exercise of hisunion activities.The arbitrator stated the Employerdenied that he had never employed Nevins as a helper.A witness for the Employer (not identified but probablyPerez) stated that Nevins never worked for Browne as ahelper.The award next reviewed Nevins' testimony regardingdeductions from his pay as a result of his shortages whenemployed as a driver.The arbitrator then concluded, concerning the Union'srequest for reinstatement, that as Nevins' regular employ-ment as a driver was tied to the use of a fifth truck,when that truck was eliminated,Nevins' position waseliminated.Concerning the backpay claim,the arbitratorfinds that Nevins did not work for the Employer as ahelper "particularly in view of his testmony that cashpayments were made to him by the drivers and not byBrowne." After referring again to Nevins' failure toquestion the Union about the rate of pay or any otherterm or conditions of employment, and noting that salesreceipt shortages were reasonable deductions by the Em-ployer and all other payments to Nevins were at properrates, the arbitrator denied the union grievances seekinghis reinstatementand backpay.IV. ANALYSISHaving credited Nevins that he was hired, assigned,reassigned, provided a uniform, and generally supervised25 Fox stated there were questions Stern posed to Nevins after tellinghis story. The record is unclear whether Fox made any further inquiry ofNevins26It bears noting that Nevins had only a ninth grade education27 The record does not contain any reference to the outcome of theWalsh arbitration BAILEY DISTRIBUTORSby Browne in the performance of his duties as a helperassistinga Respondent driver-salesman indelivering sodato and servicing customers on his route,28 I concludethatNevins was an employee of Respondent entitled tothe protections of the Act. Under the traditional test ap-plied to determine employee status,as againstthat of anindependent contractor,when the one for whom theservices are performed retains the right to control themannerand means by which the result is to be accom-plished, the relationship is one of employment.29 Apply-ing every one of the factors at which the Board haslooked in making this determination, Nevins must bedeemed an employee. Thus, he has no special skillswhich are required in his work and does not practice adistinct occupation. All tools and equipment,including atruck, cases, a customer list, display boards, and the like,aswell as the place to which Nevins reported to com-mencehis daily work, were supplied by Browne. Nevins'sole services were performedin assistancewith a driverworking Respondent's route and on Respondent's behalf.Nevins had performed the same work for Browne over a3- to 4- year period, and Nevins' income was related tothe amount of sales his driver,usingthe truck fromwhich both operated, was able to achieve, even thoughnot directly transmitted to him by Browne. Mostsignifi-cantly,Browne controlled the manner and means bywhich thesaleswere accomplished, through the deviceof his overseeing the operation from his office and thegarage,from which place the trucks went out each day,and his periodic visits to customer locations to check ondisplays, soda racks, deliveries, and records comprisingthe sales made to each customer over given periods oftime.3 °With respect to thisissue,Respondent never directlyclaimed that Nevins was an independent contractor butonly that Browne was never aware of his employment, ifany, by the drivers, thus leaving the implication that theindividual driver is the employer of his' helper or, atleast, the sole entity with whom Nevins independently"engaged inbusiness."Yet, in thecaseswhich havedealt, at least peripherally, and in some degree, directly,with the claim, the conclusion has been uniform that thesalesmendrivers are themselves employees who only,routinely direct the helpers, who also are employees ofthe enterprise,retainingthe services of both.3121'Respondent's counsel notes that those benefits were provided with-out indicating whether they were based on Nevins' employment historyas driver or helper It is likely that, based on the timing of Nevins' appli-cation, as well as the past regularity of his employment as helper, con-trasted to the irregular and limited history of his employment as driver,which would have provided a very doubtful basis for `such benefits,Nevins' application was grounded on his employment as helper by Re-spondentGiven this inference, which I find reasonable to draw, it wasup to Respondent to clarify that its failure to question Nevins' applicationwas based on a belief that the benefits related to Nevins' limited workhistory as relief and fifth dnver22Young & Rubicam International,226 NLRB 1271 (1976);News Syn-dicate Co,164 NLRB 422 (1967)30When Browne told Walsh around November 1980 to get rid ofNevins because of concern about reports of his explosive nature, Brownewas exercising the very control over the manner of Nevins' work per-formance which Respondent has consistently denied it possessed.31SeeBreweryWorkers Local 366 e NLRB,298 F.2d 297, 304 (D C.Cir 1961), cert denied 369 U.S. 843 (1962), enfg 127 NLRB 850 (1960);Welds Dairies Cooperative,109 NLRB 1450, 1451 (1954)115Browne's enjoyment of the fruits of Nevins' services,at least since October 29, 1980, a date within the 10(b)period, without applying to him the terms and conditionsof employment contained in the collective-bargainingagreement between it and Local 812, constitutes an inde-pendent violation of Section 8(a)(I) and (3) of the Act.Clearly, that agreement covered helpers employed in thedelivery of soda by truck to Respondent's customers.Those terms and conditions of employment were not ap-plied to Nevins because Respondent had authorized andcountenanced his employment on a regular basis "off thebooks" without notice to the Union and without Nevinsever having achieved membership in the Union.3-2 Solong as Nevins had not achieved membership status, hewas not recognized under the agreement as a helper enti-tled to seniority and all its other benefits. It is clear thatBrowne's intentionwas to permit Nevins to remainburied in his nonunion status, deprived of his contractualrights for as long as Browne could get away with it.Whether through inertia or a conspiracy of silence withthe Employer, with the intention of avoiding problemswhich could add to the Employer's cost of doing busi-ness,the Union never insisted, prior to February 1981,on Browne's compliance with the agreement by applyingits terms to Nevins.33 In any' event, the Employer, thusfailed to comply with its obligations under the Act of ap-plying the terms of the contract equally to all employees,whether union members or not. By so doing, Respondentunlawfully favored union members to the detriment ofnonunion member employees like Nevins, in violation ofSection 8(a)(1),34 restrained Nevins in his right to refrainfrom becoming a union member under Section8(a)(1),,and discriminated against Nevins in his terms and condi-tions of employment in a manner tending to encouragemembership in- a labor organization in violation of Sec-tion 8(a)(3) and (1) of the Act.3aHaving also credited Nevins that he rejected Browne'soffer of, employment as a helper on January 5, 1981, be-cause the offer was conditioned on Nevins receiving $40or $50 a,day off the books, I conclude that by this con-duct,Respondentthereby violatedSection 8(a)(3) and (1)of the Act.32Even if Browne had in fact made initiation and dues payments tothe Union for Nevins in the fall of 4980, these related to his status whiledriving the fifth truck and were never applied or related to his employ-ment ashelper which, in spite of Browne's direction to Walsh, continueduntil January 5, 1981 In any event, Nevins never even received a unionwork card from Local 812 until March 1981, well after his terminationby Respondentas It is probable that Hutchinson was aware of the Employer's practiceof hiding NevinsBut, I neednot decide that. It is also apparent that thepractice of not applying the contract terms to Nevins is consistent withthe parties' practice of waiving the requirement of employing a, helperbeyond 150 cases where only a nonemployed helper was likely to raisethe issue.34 Because a legal conclusion that the Employer also thereby renderedillegal assistanceto the Union would provide no greater reliefunder theAct, and in view of the failure of the General Counsel to join the t7nion,as a party to the contract, as required by Sec. 102.8 of the Board's Rulesand Regulations, I deem it unnecessary to rule on the8(a)(2) allegation.SeeParker Bros& Co , 101 NLRB 872 (1952).35 SeeSchorr Stern Food Corp.,227 NLRB 1650 (1977). Respondent'sattempt to distinguish this case is rejected because of my conclusion thatBrowne's failure and refusal to apply the contract to Nevins was directlyrelated to Nevins' nonunion status 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs already noted and reiterated, Respondent's laboragreementwith Local 812 covered helpers employed toassistdriversinmaking soda deliveries to customers'premises. Browne's offer of a job accompained, by theoption of working without benefit of the terms and con-ditions of employment embodied in the union contract,leftNevins with the unenviable choice of quitting and re-fusing employment or working without Local 812 repre-senting himand without enjoying the salary, fringes, andother protections provided by the contract-31 An em-ployee faced with such a choice may freely choose torefuse to work under such conditions without forfeitinghis right to assert that the employer's conduct was theproximatecause of his nonemployment and incurring theloss of those rights to bargain collectively through a rep-resentative of his own choosing protected by Section 7of the Act. The rejection of such an offer by an employ-ee thus places the employer proffering it, in this case Re-spondent, in the position of having forced the employee'sabandonment of his Section 7 rights and thereby havingconstructively discharged the employee, in this caseNevins, in violation of Section 8(a)(3) and (1) of theAct.37As noted, Respondent defended itself against the8(a)(3) and (1) discriminatory discharge allegation by as-serting that Nevins voluntarily rejected employment onJanuary 5 as a helper, insisting that he would only workas a driver. The General Counsel seeks Nevins' reinstate-ment to his prior employment as helper and relief driver.Having concluded that Nevins did not voluntarily quitor reject an- offer of employment, but was, rather, leftwith no choice but to do so if he was to retain his rightsunder the Act, I find no occasion, contrary to the urginginRespondent's brief, to apply the standard in dual-motive cases for allocating the burden of proof or ofcoming forward with evidence enunciated inWrightLine,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982).I also have no hesitancy in concluding that Browne'sdiscriminatory offer was one of indefinite duration as ahelper, continuing Nevins in the same status he had here-tofore had with drivers Figueroa and Walsh, outside theunit or contract coverage.Respondentassertsthat, regardless of the merits of thecase,it should be deferred to the arbitration award ren-dered with regard to Nevins. As the arbitrator deter-mined,after reviewing the facts, that Nevins did notwork for the Employer as a helper, the standard forBoard deferral enunciated inSuburban Motor Freight, 247NLRB 146 (1980), had been met in that the award bearsthe "indications" that the issues crucial to the statutoryquestions were determined.36 For this reason, the calculations contained in Respondent's brief, at-tempting to equate the $40 or $50 a day with the union rate for helpers,misses the point of unit inclusion and coverage under the agreement,aside from failing to acknowledge all the problems, such as those relatedtoFederal income taxation, social security deductions and coverage,workmen's compensation,and disability insurance coverage which arosefrom working "off the books "37NLRB v Tricor Products,636 F.2d 266 (10th Or. 1980), enfg 239NLRB 65 (1979),Redlands ChristianMigrant Assn,250 NLRB 134(1980);Fairmont Foods Co.,245 NLRB 915 (1979),Superior Sprinkler,.Inc.,227 NLRB 204 (1976)InSpielbergMfg.Co.,112NLRB 1080 (1955), 'theBoard set forth the criteria for deferral to arbitrationawards. Deferral is improper unless the following condi-tions are met: (1) the proceedings are shown to havebeen fair and regular; (2) all parties agreed to be bound;and (3) the arbitration decision is not repugnant to thepurposes and policies of the Act. InSuburbanMotorFreight,supra,38 the Board reinstated" a fourth standardthat it will not honor the results of an arbitration pro-ceeding unless the unfair labor practice issue involvedwas both presented to and considered by the arbitrator.Applying that standard to the facts with reference toNevins' arbitration, I conclude that the Union did notpresent the unfair labor practiceissuerelating to Nevins'discriminatory denial of employment on January 5, andthat the award neither considered nor passed upon theissue.As my summary of the facts relating to the arbitrationhearing makes clear, Union Counsel Fox did not seek tolitigate the complaint allegation that Browne conditionedhis employment of Nevins as helper on Nevins' relin-quishment of his right to contract coverage and benefits.Fox limited his presentation regarding termination to aclaim of contractual breach arising from Browne's refus-al to employ Nevins as a driver. The record bears no in-dicationwhatsoever that the facts relating to Browne'sJanuary 5 conversation with Nevins was presented forthe arbitrator's consideration. Fox did not specificallyidentify the confrontation between the two as havingbeen adduced during Nevins' telling of his story or ashaving been developed in his cross-examination ofBrowne. The award itself never refers to the incidents ofJauary 5, limiting its chronological summary of the factsto the period from 1977 to 1980, and then briefly re-countingNevins'assignmentas driver on January 2,1981. Even in his determination of the Union's claim forreinstatement as a regular driver, all the arbitrator's ref-erences are to the period in the fall of 1980 whenBrowne first employed, and then terminated, the fifthtruck.Without hearing or considering the nature ofBrown's offer of employment on January 5, 1981, thearbitratorwas in no position to judge whether Brownehad either unlawfully or improperly dealt with Nevins asa helper, not as a driver.40 In this connection, the arbi-trator's apparently gratuitous statement that Nevins ac-knowledged that he was never coerced, restrained, orinterferedwith in the exercise of his union activities, astatement repeated in a conclusionary paragraph of theaward, does not show that the award dealt at all withthe statutory issue.4 t38 See alsoAir Reduction Co,195 NLRB 676 (1972);and RaytheonCo., 140 NLRB 883 (1963)39ReversingElectronicReproduction Service Corp.,213NLRB 758(1974)40Although Fox's explanation that he presented whatever claimsNevins wanted to assert and that Nevins did not assert a claim to rein-statementas helper may help explain the failure to present the unfairlabor practiceissue, itdoes not explain the failure to adduce the factsabout Browne's offer of a helper's job, when the employer had assertedhe had never employed Nevins as a helper, in rejecting Nevin's claim forbackpay The January 5 offer would have served to undercut Browne'sdenial of knowledge of Nevins' past services for his drivers.41 SeeProfessional Porter Co,263 NLRB 136 at 137 (1982) BAILEY DISTRIBUTORS117Turning to whether the arbitrator dealt with the al-leged unfair labor practice of Respondent's discrimina-torily limiting contract coverage and benefits to unionmembers only, to the exclusion of and detriment toNevins, I likewise conclude that the arbitrator did notdeal with this statutoryissue.Based on Fox's testimony,and in the absence of any minutes of the proceeding, therecord fails to establish42 that the parties presented orthe arbitrator considered the statutory allegation. As Foxhimself acknowledged, Nevins' testimony was not direct-ed to any, much less specific, areas of inquiry. As a con-sequence, the instant record does not contain any show-ing that the- arbitrator was presented with the facts relat-ing to Nevins' initial employment,reassignments, issu-ance of uniform, Browne's regular direct supervision ofthe delivery and sales process, and direct knowledge ofand acquiescence in the arrangement whereby Nevinswas paid directly by the drivers out of moneys just re-ceived by them as commissions. The arbitrator limitedhis consideration of Nevins' helper status to his claim heworked continuously as a helper when not driving, meet-ing the driver on route, and being paid in cash "off thebooks" by ' the driver, Browne's denial that he had everemployed Nevins as a helper, and an unidentified wit-ness'statement that Nevins never worked for Browne asa helper. Furthermore, the arbitration proceeding doesnot contain any indication that the arbitrator was pre-sented with or considered Nevins' claims to his Employ-er of seeking union membership or medical coveragewhile working as a helper. Thus, there was no occasionfor the arbitrator to deal with Respondent's motive indenying contract benefits to Nevins. Finally, the arbitra-tor relied solely on the direct cash payments to Nevinsby the drivers and not Browne in concluding that Nevinsdid not work for the Employer as a helper. 43 As previ-ously noted, the failure to present the facts relating tothe Browne-Nevins interchange of January 5 also re-moved another relevant area of consideration from thearbitrator.Only by having been presented for consider-ation the totality of Respondent's conduct could the arbi-trator be in the proper position to judge whether Nevins'past services were performed within the unit covered byRespondent's collective-bargaining agreement and thusresolve the statutoryissueof Nevins' exclusion fromboth union membership and the unit and the relationshipbetween the two. Accordingly, even if it could be saidthat the arbitrator's ruling on Nevins' employee status re-solved the separate 8(a)(1), (2), and (3) issues relating tothe denial of past contract coverage and benefits to42 The burden of proving that the issue of discrimination was litigatedbeibre the arbitrator is on the party seeking Board deferral-here, theRespondent.Suburban Motor Freight,supra,43 This fact alone warrants the conclusion that the arbitrator was notpresentedwith the facts relevant to a determination of the employeestatus of Nevins as a necessary predicate to resolving the statutory issueor, at the least, that he decided the question of employee status withoutthe full ramification of the relationship of that determination to Nevins'nonunion status and the statutory claim that his noncontract coverage isdirectly related to that status. Thus, the reasoning of the Board inPmpocoInc., supra, in rejectingMember Hunter's view thatSuburbanMotorFreightrequirements are satisfied whenever the contractual and unfairlabor practice issues are factually parallel and the arbitrator was present-ed generally with the facts relevant to resolving the unfair labor practiceissue.Id. at p. 137 is relevant hereNevins, it would be inappropriate to defer that issuealone, since, as the Board has noted, when only part ofthe dispute can be disposed of in arbitration, there is farless compelling reason for not permitting the entire dis-pute to be resolved in a single proceeding under theAct.44Apart from the foregoing, I also conclude that there isserious question whether the arbitration proceeding wasconducted fairly and, for this reason as well, I will rec-ommend that the Board not defer to the award. Becauseof the confluence of several factors relating to the rela-tionship between the parties,as well asthe nature of therelief sought and conduct of the arbitration, I would not,in the exercise of appropriate discretion, permit a pro-ceeding raising these doubts about its fairness to supplantthe full protection of Nevins' rights under the Act ac-corded in the instant proceeding.45 These factors are: (1)The Federal action brought by Nevins and Walsh againstthe Respondent and Union, and the fears, expressed byFox, that McDonough's note taking would be used in re-instating the action on the basis, acknowledged by JudgeLowe, that the grievants did not receive a fair hearing oftheirgrievances; (2) ; the hostility and animosity evi-denced between McDough and Fox, which resulted inMcDough's nonparticipation in consultations held at andprior to the resumed arbitration on December 8, 1980,and McDonough's forced discontinuance of note taking;(3)Nevins' nonunion status at the time of the arbitration,coupled with- the contract provision requiring member-ship as a condition of union processing of a grievance toarbitration; (4) the 3-month delay in scheduling the arbi-tration until after Nevins' charge was filed; (5) the limit-ed preparation of Nevins for the arbitration and the lackof direction he received in testifying before the arbitra-tor; (6) the Union's failure to seek Nevins' reinstatementto his prior position as helper and relief driver, in light ofthose claims having been asserted by Nevins in the in-stant proceeding; (7) the Union's contention in the, paral-lel arbitration that bothWalsh and Nevins were entitledto reinstatement as drivers when it was apparent that Re-spondent regularly employed only four drivers and thusboth grievants would be seeking a single position,'whichmight only' materialize when and if Browne ceased driv-ing the fourth truck; and (8) the Union's tacit waiver ofthe contractclause requiringthe hire of a helper when adriver loads more than 105 cases.Considered in isolation, some of these factors mightnot warrant the conclusion I reach; taken together, theyare sufficient, in my considered judgment, to cast seriousdoubt whether Nevins' and the Union's interest werefully aligned and case doubt on the fairness of the pro-ceeding.4644 SeeSheetMetalWorkers Local 17 (George Koch),199 NLRB 166(1972)41See SabineTowing Co,224 NLRB 941 (1976)46 SeeMason & Dixon Lines,237 NLRB 6 fn 2 (1978);Sabine TowingCo.,supra;NLRB v Longshoremen ILA Local 27,514 F 2d 1481 (9th1975), enfg. 205 NLRB 1141 (1973),Marin Dodge,206 NLRB 370 (1973) 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE EFFECTOF THE UNFAIR LABOR PRACTICESCONCLUSIONS OF LAWUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent, described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free flow ofcommerce.VI. THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeactions necessary to effectuate the policies of the Act.Specifically, regarding Respondent's denial of union con-tract coverage and representation to Nevins, I shall rec-ommend that it make whole Nevins while he was em-ployed by Respondent as a helper since October 29,1980, 47 for any loss of pay, health insurance, retirementcredits, seniority credits, or other benefits he may havesuffered by reason of Respondents failure to apply thetermsand conditions of the collective-bargaining agree-ment with the Union to him to the same extent and inthe same manneras such benefits were granted or shouldhave been granted to its union employees in the sameclassification. I shall also recommend that Respondentoffer Nevins full and immediate reinstatement to hisformer job as helper and relief driver or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges previously enjoyed, or which Nevins would haveenjoyed had he been employed as a helper and reliefdriver under the terms and conditions of employmentembodied in the collective-bargaining agreement withthe Union or any successor agreement and to make himwhole foranyloss of earnings or other benefits underthe agreement he may have suffered by reason of the dis-crimination practiced against him since January 5, 1981,suchearningsand benefits to be computed in accordancewith the formula set forth in F.W. Woolworth Co.,90NLRB 298 (1950). Those losses of benefits arising fromRespondent's failure to apply the agreement to him andthose losses of earnings arising from Respondent's dis-criminatory termination of his employment shall includeinterest thereon to be computed in the manner prescribedinFlorida Steel Corp.,231 NLRB 651 (1977).See gener-allyIsis Plumbing Co.,138 NLRB 716 (1962).I shall also recommend that Respondent remove fromthe records of Timothy Nevins any and all written re-ports, notations, or memoranda reflecting its unlawful re-fusal to employ him on and after January 5, 1981, and tonotify him in writing that it has done so.4847Thedate 6 months prior to the filing and service of the instantcharge from which date forward Respondent's conduct in continuing tomaintain its illegal practice is not timebarred bySec. 10(b) of the Act.SeemachinistsLocal 1424 v NLRB,362 U.S. 411(1960).48 SeeSterling Sugars,2,61NLRB 472 (1982)1.The Respondent, Donald Browne d/b/a Bailey Dis-tributors, is and has been at all times material an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.The Union, Soft Drink Workers Union, Local 812,I.B.T, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By maintaining a practice whereby the terms andconditions of employment embodied in a collective-bar-gaining agreement with Soft DrinkWorkers Union,Local 812, I.B.T. were applied,to those employees in thebargaining unit who were union members only, and bydiscriminating in regard to the terms and conditions ofunit employee Timothy Nevins since October 29, 1980,because he was not a union member, the Respondent hasviolated Section 8(a)(3) and (1) of the Act.4.By constructively discharging Timothy Nevins onJanuary 5, 1981, giving Nevins a choice-of quitting hisjob or working without union representation or inclusionin the unit represented by-the Union for purposes of col-lective bargaining, Respondent violated Section 8(a)(3)and, (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices' affecting commerce within the meaning of Sec=tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]James Wasserman, Esq.,for the General Counsel.AllanM. Stern, Esq. (Nathan Stern, PC),of Mineola,New York, for the Respondent.Thomas McDonough, Esq.,of New York, New York, forthe Charging Party.SUPPLEMENTAL DECISIONPRELIMINARY STATEMENTROBERT T. SNYDER, Administrative Law Judge. ByOrder dated April 9, 1984, the Board remanded this pro-ceeding to me for consideration and preparation of a sup-plemental decision' in- light of its decision inOlin Corp,268 NLRB 573 (1984). By Order dated April 12, 1984,the parties were provided an opportunity to file supple-mental briefs with me, analyzing the record in light ofOlin Corp,supra. Counsel for Respondent and the Gener-alCounsel have each submitted timely briefs, whichhave been duly considered in preparation of this deci-sion.Analysis and ConclusionsInOlin Corp.,supra, the Board adopted a new stand-ard for implementing itsSpielberg2policy of deferringunfair labor practice proceedings to arbitrators' decisionsthat are asserted to have resolved issues subsequentlypresented to the Board. TheSpielbergstandardswerereaffirmed. These required, for deferral, that the arbitralproceedings appear to have been fair and regular, all par-1On January 3,1983, I issued my original decision in this proceeding.2 SpielbergMfg. Co,112NLRB 1080(1955). BAILEY DISTRIBUTORS119ties have agreed to be bound, and the decision of the ar-bitirator is not clearly repugnant to the purposes of poli-cies of the Act. The new standard rejected bothSubur-banMotor Freight,247 NLRB 146 (1980),and Propoco,Inc.,263NLRB 136 (1982), in the interpretation theBoard majorities in those cases placed on a further re-quirement for deferral, first enunciated inRaytheon Co.,140 NLRB 883 (1963), that the arbitrator considered theunfairlabor practiceissue,by improperly expanding thatrequirement to the detriment of the declared purpose ofSpielbergto recognize the arbitration processas an im-portant aspect of the national labor policy favoring pri-vate resolution of labor disputes.3Under the new standard, the Board will find that anarbitratorhas adequately considered the unfair laborpractice if (1) the contractualissueis factually parallel tothe unfair labor practiceissue,and (2) the arbitrator waspresented generally with the facts relevant to resolvingthe unfair labor practice. To the extent the contractualand statutory standards of review of the unfair laborpractice issue differ, they should be weighed by theBoard in considering whether the arbitration award com-ports with theSpielbergrequirement that it not be clearlyrepugnant to the Act, astandardrequiring that theaward be "palpably wrong" or not susceptibleto an in-terpretation consistentwith the Act. Furthermore, theBoard inOlin Corp.,now placed on the party seeking tohave the Board ignore the determination of an arbitratorthe burdenof demonstratingthe defects in the arbitralprocess or award, expressly overrulingSuburbanMotorFreight,supra, to the extent it provided for a different al-location of burdens in deferral cases.The facts here show that although Federal DistrictCourt Judge Lowe, in granting the Union'smotion todismissNevins' and Walsh's suit for failure to exhaust thegrievance procedure under the contract, directed unioncounsel to raise and pursue before the arbitrator eachand every complaint Nevins (and Walsh)had asserted,includingNevins' claim of unjustdismissal as reliefdriver and helper on January 5, 1981, first raised withthe Union in Nevins' February 3, 1981 letter to it. TheUnion, in presenting Nevins' case before the arbitrator,failed to develop any relevant facts or raise this issue fordisposition by the arbitrator.Union Attorney Sidney Fox testifiedthat the claims heasserted on Nevins' behalf at the arbitration were thatNevins was improperly discharged as a driver and waspaid improperly for the periods he had been employed asa helper. The award makes clear that the claimed dis-charge occurred in September 1980 when the Respond-ent ceased operations of a fifth truck and removedNevinsas its' driver, and Nevins returned to relief driv-ing until November 1980 when all themoresenior driv-ers returned to work. The claim for improper paymentsas a helper did not extend beyond 1980. Concerning thefirst claim, the arbitrator concluded that when the fifth3Board Member Zimmermandissentedfrom the Board's decision inOlen Corp,supra, disagreeing with the majority's reading of theSuburbanMotor Freight,supra, andPropoco,Inc, supra, interpretation of the addi-tion to the originalSpielbergstandards for Board review of arbitration de-cisions, and from the order of remand in this proceeding,finding it un-necessary.truck was terminated, Nevins' position as a driver waseliminated. Thus, he had no valid claim to reinstatementas a driver. Concerning the second claim, the only factsrelating to Nevins' employment relationship as a helperreferred to by the arbitrator were Nevins' testimony that,commencing in 1975, he worked continuously for Re-spondent as a helper when he was not driving for Re-spondent or another distributor, that he met the driveron the route and was paid "off the books" in cash by thedriver, and Respondent's denial corroborated by a wit-ness for Respondent.4 It is evident, and I so found in theearlier decision, and reaffirm that finding here, that Foxfailed to adduce through Nevins any of the facts relatingto his employment relationship with Donald Browne, thesole proprietor, which are itemized in section III, 13, andsummarized in section III, C, 2, of the decision.5 Fur-thermore,as I alsoconcluded in section IV of the deci-sion, and as noted earlier herein, none of the facts relat-ing to the events of January 5, 1981, including Browne'sadmitted offer to Nevins of a job as a helper,6 were pre-sented at the arbitration. Neither was the arbitrator pre-sented with the facts relating to Nevins' claims made toBrowne for contractual benefits as a helper commencinginOctober 19807 (see secs. III, B, and IV of the deci-sion)which, coupled with Browne's offer of a helper'sjob on January 5, 1981, buttressed Nevins' claim thatBrowne had employed him directly as a helper over anumber of years but in such a way as to shield him fromunion knowledge of this fact, and thus the application ofcontract benefits to Nevins, or union complaint that hehad failed to seek a helper though the Union as requiredby the contract.By virtue of these significant gaps in the Union's pres-entationof 'Nevins' case to the arbitrator-in fact,making a presentation of a claim for reinstatement as adriver not asserted as an unfair labor practice in the in-stant proceeding-I conclude that the arbitrator did notadequately consider the unfair labor'practice under theOlinCorp.standard.Clearly, the contractual issue wasnot factually parallel to the unfair labor practice issue be-cause none of the facts nor the issue relating to Nevins'claim of constructive discharge as helper on January 5,1981, was presented or considered by the arbitrator, Justas clearly, the arbitrator was not presented generallywith the facts relevant to resolving that particular unfairlabor practice nor with theissueof Nevins' failure to re-ceive contract terms as a helper up to January 1981.Nevins' January 5, 1981 claim was not pursued and eventhe minimum facts necessary for a determination of theissue-of Nevins' status as a direct helper employee of Re-4 This witness was probably Fideli Perez, a driver employed', by Re-spondent, whose testimony in the instant proceedingwas discredited withrespect to the events of January 5, 1981, as well as his claim that Nevinsnever worked for him or any other driver.JD sec. III, B.5As I pointed out in my ealier decision, sec. III, C, 2, there is seriousdoubt that Fox asserted any employment relationship with Respondentarising during the period Nevins helped drivers and was paid off thebooks.sThe significance of this offer is dealt within secsIII and IV (fns. 8and 40) for the decision.4 In his award, the arbitrator refers to Nevins' failure to discuss hisrates of pay or terms and conditions of employment with the Union butdoes not mentionNevins' discussions with Browne. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent were not presented in the arbitration. The arbi-trator's determination of the employment status issue wasmade without having been presented with the facts rele-vant to resolving thatissue,not only the facts relating toBrowne's retention of authority to control Nevins' as-signmentto a particular driver and the nature of hiswork performance but, of equal significance, the facts re-lating to the Browne-Nevins interchange of January 5and the offer of a helper job, coupled with Nevins' priorclaims to contract coverage and benefits, which shedlight on Respondent's motive in acquiescing in Nevins'past cash payment arrangement with the drivers. See sec.IV of the earlier decision. Upon the record made in theinstantproceeding, the General Counsel has met itsburden of proof of establishing that the facts relating tothe constructive dischargeissuewere not adduced norconsidered, and, further, that the facts generally relevantto the denial of benefits issue, including Nevins' priorstatus asa Respondent employee, were not presented norconsidered.Even,assumingarguendo, the Board concludes, con-trary to me, that in making a determination that Nevins,never worked for Browne as a helper, the arbitrator waspresented generally with the facts relevant to resolvingthe unfair labor practice of denial of contract benefits'toNevins because of his nonunion status, the issue ofNevins' constructivedenialof work as a helper in viola-tion of the Act, stands independently from the contractcoverage issue. The events of January 5, 1981, presentfor determination an unfair labor practice issue whichdoes not rely on any prior facts relating to Nevins' paststatus as an employee. Nevins' January 5 demand forcontract benefits and Browne's rejection of Nevins as ahelper covered by the contract, as found by me, may bedetermined without regard to the validity of the GeneralCounsel's allegation thatNevinswas denied contractcoverage and union representation up to January 1981,when previously employed by Respondent as a helper.The acts and events of January 5 constitute an independ-ent violation of Section 8(a)(3) and (1) of the Act -whichwarrants an affirmative remedy of reinstatement andbackpay.Under this view of the arbitration proceeding, onlyone of the unfair labor practice issues could even beargued to have been resolved by the arbitrator, but notthe issue which calls for significant relief for the futurefor the employee/applicant discriminatedagainst.Be-cause the Board has enunciated a policy rejecting theparties' grievance and arbitration machineryas an alter-native form for disposing of an unfair labor practice pro-ceeding when the entire dispute cannot thereby be re-solved,SheetMetal Workers Local 17.,199 NLRB 166,168 (1972), as the Board must determine the issue ofNevins' claimed constructive discharge, there is littlereason to defer only one allegation and not to permit theentiredispute to be resolvedin a singleproceedingbefore the Board.Apart from the foregoing, there is equal warrant torefuse to defer to the arbitration here because that, pro-ceeding lacked the fairness which would justify theBoard's confidence in the legitimacy of the award. Thereasons for this conclusion are itemized in section IV ofthe original decision, and that conclusion is here reaf-firmed.Nevins' participation, withWalsh, as coplaintiff in thesuit instituted against Respondent and Local 812, certain-ly did not endear him to the Union. The subsequentstrong words between union counsel and Nevins' attor-ney, culminating in Fox's decision to isolate McDonoughand refuse to confer with him in preparation for orduring the arbitration, established a pervasive conflict be-tween their representatives which necessarily tainted andaffected the relationship between Nevins and the Unionand the presentation of Nevins'case.This hostility wasmanifested in front of the arbitrator when Fox interrupt-ed the proceedings to force McDonough to cease takingnotes. Fox's preparation of Nevins for the arbitration wassuperficial, at best, and this, coupled with Fox's and theUnion's reluctance to assert a past employment relation-ship between Nevins and Respondent, apparently be-cause of the harm it could do to the contractual practiceof permitting drivers to earn extracommissionswithoutemployment of a helper, to the benefit of the union driv-ers and the Employer-Union relationship, which includeda tacit recognition of Browne's employment of a helperoutside the contract, shows how the conflict betweenNevins and the Union was made concrete in the presen-tation of Nevins' case before the arbitrator. The Union'slimitation of the relief sought on behalf of Nevins to his"reinstatement"as a regulardriverwhen his past em-ployment,m that capacity was minimal and covered onlythe weeks when Respondent employed a fifth truck, asagainstWalsh's much longer regular employment in thatcapacity,when only one driving position was available,if at all, is further evidence that the Union was onlygoing through the motions to avoid any liability whichMcDonough might claim under a renewal of the Federalsuit. Itwas fairly evident that the arbitrator, would notrequire Browne to reinstate a fifth truck, which he aban-doned on valid economic grounds or, if he did, thatNevins, rather than Walsh, would be the driver selectedto man it. None of the evidence relating to the arbitra-tion shows recognition of Nevinsas a unionmember. Tothe contrary, the arbitrator's reference to union member-ship is solely to Nevins' joining another Teamsters Unionprior to working in the soft drink industry.Because, asnoted in the earlier decision, the contract limited thebenefits of arbitration to employees who areunion mem-bers by requiring employer consultation with 'the Uniononly in the case of disciplinary action involving unionmembers, which, if not resulting in agreement, shall bereferred to arbitration, it would not have failed to cometo the arbitrator's attention that Nevins lacked suchstatus and, further, that the Union's bringing his griev-ance to this stage was dictated by considerations' relatingto his lawsuit and the condition of its disposition.All these foregoing factors justify the conclusion' that Ihave previously drawn, and reaffirm that there was suffi-cient conflict of interest between the Union and Nevinsto preclude the Board from deferring to the award ren-dered by the arbitrator. By denying Nevins' the effectiveand informed participation in an advisory role' of his owncounsel, seemingly contrary to the order dismissing th- BAILEY DISTRIBUTORS121Federal lawsuit entered by Judge Lowe," Nevins' rightsin the arbitration were undermined.By failing to prepareor present the January 5, 1981 events as they related, toNevins' claim of denial of contractual coverage, as wellashisclaim of constructive discharge,by limitingNevins'demand to reinstatement as a regular driver, andby failing to make an effective presentation of the evi-dence Nevins could marshall concerning his employmentstatus as a helper,the Union prejudiced the proceedingsagainst Nevins,and rendered them unfair.9On the basis of the record in this -proceeding, the find-ings of facts and analysis as presented in the earlier deci-sion,and the analysis made and conclusions drawn in thissupplemental decision,the remedy,Conclusions of Law,and recommended Order set forth in the decision datedJanuary 3, 1983, are adopted and reaffirmed herein.9 See Seymour v. Olin Corp,666 F 2d 202 (5th Cir 1982) The fact thatAttorneyMcDonough expressed confidence in Fox's handling of the ar-bitration should not detract from this conclusion.His letter was writtento Fox priorto the main presentationto the arbitratorand at a time whenhis client's interests were realisticallysubjectto unioncontrol and it wasthus judicious to mitigate Fox's hostility toward McDonough which hadpreviouslybeen strongly expressed9SeeMason&Dixon Lines,237 NLRB 6, 13 (1978),Longshoremen'sILA Local 27 (Port Angeles),205 NLRB 1141 (1973).PrecisionFittings,141 NLRB 1034 (1963) ("From the outset there was the kind of diversityof interest between Voght and the Union in respect to the very activityaccounting for his discharge,which would dull the impulse to diligentinquiry by it on his behalf." 141 NLRB at 1042.)